Citation Nr: 1007395	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as due to inservice herbicide exposure or service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issue of entitlement to service connection for 
hypertension is addressed in the remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's 
diabetes mellitus, type II, has required insulin and 
restricted diet, without any required regulation of 
activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to an 
initial evaluation greater than 20 percent for diabetes 
mellitus, type II, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  Prior to the initial 
adjudication of the Veteran's claim, a June 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although notice was not provided 
to the Veteran prior to the initial adjudication of his claim 
informing him that a disability rating and an effective date 
would be assigned should the claim of service connection be 
granted, the Veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 
2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 
- (2009).  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded a VA examination in September 2005.  
38 C.F.R. § 3.159(c)(4).  The Veteran has not indicated that 
he found this examination to be inadequate with regard to the 
severity of his diabetes mellitus, type II.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Board 
finds that the September 2005 VA examination obtained in this 
case is more than adequate, and it provides sufficient detail 
to determine the severity of the Veteran's diabetes mellitus, 
type II.  Finally, there is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini, 18 Vet. App. 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran contends that he is entitled to an initial 
evaluation greater than 20 percent for his service-connected 
diabetes mellitus, type II.  In various statements, the 
Veteran has alleged that he takes insulin for his diabetes 
mellitus, that he is on a restricted diet for his diabetes 
mellitus, and that his activities are restricted as a result 
of his diabetes mellitus.  Specifically, he noted physical 
restrictions including difficulty walking for long periods 
due to sore feet, difficulty walking on uneven ground, and 
difficulty standing for any length of time due to sore ankles 
and calves.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, as the current appeal 
is based on the assignment of an initial rating for the 
disability at issue, following an initial award of service 
connection for bilateral hearing loss.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Id.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time.  Id.

In April 2005, the Veteran filed his claim seeking 
entitlement to service connection for diabetes mellitus, type 
II.  In October 2005, the RO issued a rating decision 
granting service connection for diabetes mellitus, type II, 
and awarded a 20 percent evaluation, effective April 30, 
2005.  In November 2005, the Veteran filed a notice of 
disagreement with respect to the rating assigned by the 
October 2005 rating decision.  In February 2006, the Veteran 
perfected his appeal.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated as 40 percent disabling when it 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  A 100 percent rating is warranted for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

Private medical treatment records from October 1996 through 
April 2005 reveal diagnoses of and treatment for diabetes 
beginning in April 2002.  An April 2002 treatment record 
notes that the Veteran would be started on Glucovance.  
Another April 2002 treatment record reveals that the Veteran 
was instructed on a diabetic low cholesterol diet, and that 
the Veteran said he did not want to start taking medication, 
but wanted to try treatment with diet first.  A May 2002 
treatment note indicates that the Veteran needed medication 
for sugar, and was prescribed Glucovance.  Another May 2002 
treatment record notes that the Veteran's "sugars, although 
infrequently checked, [were] also admittedly elevated."  The 
treatment record also reflects that the Veteran's blood sugar 
was 240 in April.  The diagnosis was diabetes, and the 
Veteran's prescription for Glucovance was increased.  A 
December 2002 treatment record notes that the Veteran had 
diabetes.  The diagnosis was diabetes.

VA treatment records from May 2005 through September 2005 
reveal diagnoses of and treatment for diabetes mellitus, type 
II.  In May 2005, the Veteran began treatment in the VA 
medical system.  A May 2005 treatment record notes his 
complaints of diabetes with home glucose readings of 200 to 
300.  The Veteran reported prescriptions for medications 
including Glyburide and Metformin.  The diagnosis was 
diabetes mellitus, type II.  In June 2005, the Veteran was 
provided with a glucometer and instructed on proper usage.  A 
June 2005 treatment note reveals that the Veteran reported 
home glucose readings of 220 to 260 in the morning with one 
reading of 308.  The diagnosis was diabetes mellitus, poor 
control.  The Veteran's dosage of Glyburide was increased.  
In September 2005, the Veteran reported that his diabetes 
medications were not working as well as the medications that 
he was on prior to obtaining treatment from VA.  He noted 
home glucose levels in the 200's.  The diagnosis was diabetes 
mellitus, type II, slight improvement.  The treatment record 
reflects that the dosage of the Veteran's Metformin was 
increased, and the Veteran was advised on eating a low fat, 
low 


calorie diet, to increase intake of fruit and vegetables, and 
to exercise to achieve weight loss.  The Veteran noted that 
he had been eating late meals due to farming.

In September 2005, the Veteran underwent a VA examination.  
The report notes that the Veteran was initially diagnosed 
with diabetes mellitus, type II in 2002, and that he was then 
on a low carbohydrate, low sugar diet.  He denied any 
restrictions in activities by a physician in order to avoid 
hypoglycemic reactions.  The report further indicates that 
the Veteran was treated with Glyburide and Metformin, and 
that he denied any side effects from the medication.  He 
reported follow-up care for his diabetes every three months.  
Physical examination revealed the Veteran to be five feet 
eight inches tall and weigh 218 pounds.  Blood pressure 
readings were 140/90, 130/86, and 138/90.  Heart rate was 80, 
and respiratory rate was 20.  Cardiovascular examination 
revealed regular S1-S2 with no murmurs, gallops, or rubs.  
Lungs were clear to auscultation bilaterally.  The abdomen 
was soft, obese, nontender, and nondistended.  Bowel sounds 
were positive.  Examination of the bilateral upper 
extremities revealed the skin of the hands to be warm, dry, 
and intact.  Radial and ulnar pulses were adequate.  There 
was decreased sensation to pinprick to the level of the wrist 
joints bilaterally.  There was full range of motion of the 
wrists and finger joints without pain.  Examination of the 
bilateral lower extremities revealed the skin of the feet to 
be warm, dry, and intact.  There was adequate dorsalis pedis 
and posterior tibialis pulses.  There was decreased sensation 
to pinprick in the level of the ankles, bilaterally.  There 
was decreased range of motion of the left ankle and evidence 
of previous surgery.  There was full range of motion in the 
right ankle.  Deep tendon reflexes were 1+ in the biceps and 
tendons and absent in the patellar tendons.  He had 5/5 
strength in the upper and lower extremities, bilaterally.  
The diagnoses were type II diabetes mellitus, poorly 
controlled with an HgA1c of 10.1 percent, and mild peripheral 
neuropathy of the bilateral upper and lower extremities, "at 
least as likely as not" secondary to diabetes.

A VA treatment record from January 2006 notes continued 
follow-up treatment for diabetes.  The treatment record 
reflects that the Veteran was eating a lower carbohydrate and 
no sugar diet as best as he could, but that he was still 
having fasting glucose levels in the high 100's and low 
200's.  The report reflects that the Veteran was at the 
maximum doses for his oral medications and that he gained 
about four pounds since his last visit.  The diagnosis was 
"diabetes, needs insulin."  The treatment record shows that 
the Veteran was started on 10 units of NHP insulin and 
advised to stop the evening dose of Metformin but to continue 
Glyburide and Rosiglitazone.  The treatment record also 
reflects that the Veteran was advised to eat a low fat, low 
calorie diet, to increase his intake of fruits and 
vegetables, and to exercise to achieve weight loss and lower 
glucose levels.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the severity of the Veteran's 
diabetes mellitus, and that a higher rating is not warranted.  
In order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the Veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that 
the use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(noting that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).

A review of the Veteran's treatment records show that his 
diabetes mellitus, type II, has been treated with insulin and 
a restricted diet.  However, the medical evidence of record 
does not show that the Veteran has been instructed by a 
physician to regulate or restrict his physical activities due 
to problems controlling his blood sugar.  The Board 
acknowledges the Veteran's statements that his diabetes 
mellitus causes him to have difficulty walking.  However, 
there is no medical evidence that the Veteran is required to 
regulate his activities as a result of his diabetes.  More 
specifically, the Veteran's diabetes mellitus, type II, is 
not shown to require regulation of his activities, defined as 
avoidance of strenuous occupational and recreational 
activities.  Accordingly, an initial evaluation greater than 
20 percent is not warranted for the Veteran's diabetes 
mellitus, type II, under Diagnostic Code 7913.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this respect it is 
noted that the medical evidence of record clearly shows that 
the Veteran's service-connected diabetes mellitus, type 2, 
has caused or aggravated peripheral neuropathy.  However, 
service connection for peripheral neuropathy is already in 
effect.  Thus, awarding additional evaluations under the 
diagnostic code corresponding to peripheral neuropathy would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2009); 
see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
In addition, although the Veteran's claims file reflects his 
contentions that he has erectile disorder as a result of his 
diabetes mellitus, service connection has been denied for 
this disorder and it is not on appeal before the Board.  38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2009).  

The Veteran has also filed a claim for entitlement to service 
connection for hypertension, to include as due to his 
diabetes mellitus.  As discussed more below, the Board is 
remanding that claim for additional development.  Aside from 
peripheral neuropathy, erectile dysfunction, and 
hypertension, no other complications of diabetes mellitus, 
type II, have been claimed by the Veteran or are shown by the 
evidence of record.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

The Board finds that the Veteran's diabetes mellitus, type II 
disability picture is not so unusual or exceptional in nature 
as to render the rating for this disorder inadequate.  The 
criteria by which the Veteran's diabetes mellitus, type II is 
evaluated specifically contemplate the level of impairment 
caused by that disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's diabetes mellitus, type II, 
is manifested diabetes mellitus requiring insulin and 
restricted diet.  A rating in excess of 20 percent is 
provided for certain manifestations of the Veteran's diabetes 
mellitus, type II, but the medical evidence of record does 
not demonstrate that such manifestations are present in this 
case.  The criteria for the disability rating assigned more 
than reasonably describe the Veteran's disability level and 
symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.

The evidence of record does not warrant a rating in excess of 
20 percent at any time during the course of this appeal.  38 
U.S.C.A. § 5110 (West 2002); see Fenderson, 12 Vet. App. at 
125-26.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for hypertension, to include as due to inservice 
exposure to herbicide agents or as secondary to his service-
connected diabetes mellitus, the Board concludes that the 
Veteran's claim must be remanded for a new VA examination 
addressing the etiology of his hypertension.  

The Veteran was provided a VA examination in September 2005.  
The examiner provided an opinion that the Veteran's 
hypertension was not related to his service-connected 
diabetes mellitus, type II.  However, a review of the 
September 2005 opinion reveals that it is inadequate upon 
which to base an appellate decision.  Specifically, while the 
September 2005 VA examiner diagnosed "[h]ypertension not 
secondary to diabetes as it predates the diagnosis of 
diabetes[,]" the examiner did not provide an opinion or 
discuss whether the Veteran's hypertension was aggravated by 
his diabetes mellitus.  In addition, the VA examiner did not 
provide an opinion as to whether the Veteran's hypertension 
was caused or aggravated by inservice exposure to herbicide 
agents.  In light of the above, the Board finds that the 
September 2005 VA examination is inadequate upon which to 
base an appellate decision, and a new VA examination must be 
provided which addresses the issues of whether the Veteran's 
current hypertension was caused or aggravated by his diabetes 
mellitus, type II, or his inservice exposure to herbicide 
agents.  See Barr, 21 Vet. App. at 311 (holding that once VA 
undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one); see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when 
the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

In addition, the Veteran has provided statements indicating 
that, although he was not formally diagnosed with diabetes 
mellitus, type II until after his hypertension diagnosis, he 
had symptoms of diabetes mellitus for ten years prior to his 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Thus, the VA examiner 
should address the Veteran's contentions that symptoms of his 
diabetes mellitus, type II, were present but not diagnosed 
prior to his diagnosis of hypertension.  

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran the 
appropriate VA examination to ascertain 
the etiology of his current hypertension.  
The claims file and a copy of this remand 
must be provided to, and reviewed by, the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the entire claims file, including the 
service and post-service medical records 
and the Veteran's statements that he had 
symptoms of diabetes mellitus, type II, 
before the diagnosis of hypertension was 
made, the examiner must state whether any 
diagnosed hypertension was caused or 
aggravated by the Veteran's service-
connected diabetes mellitus, type II.  The 
examiner must also provide an opinion as 
to whether the Veteran's hypertension is 
related to his active duty service, to 
include as due to exposure to herbicide 
agents.  The examiner must provide a 
complete rationale for all opinions 
provided.  If the examiner cannot provide 
any requested opinion without resorting to 
speculation, he or she must so state, and 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claim must 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


